     Case 2:14-cv-02097-JCM-BNW Document 92 Filed 09/09/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    ELIZABETH K. CARLEY, a.k.a.                     Case No. 2:14-cv-02097-JCM-BNW
      MELISSA ARIAS,
12                                                    ORDER
                        Petitioner,
13
             v.
14
      JO GENTRY, et al.,
15
                        Respondents.
16

17

18          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

19   90), and good cause appearing;

20          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

21   (first request) (ECF No. 90) is GRANTED. Petitioner will have up to and including October 15,

22   2021, to complete discovery.

23          DATED: September 9, 2021.
24                                                              ______________________________
                                                                JAMES C. MAHAN
25                                                              United States District Judge
26
27

28
                                                     1
